Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 2, 2020

                                      No. 04-20-00132-CV

                             ESCONDIDO RESOURCES II, LLC,
                                      Appellant

                                                v.

                               LAS TINAJAS MINERALS, LTD.,
                                         Appellee

                    From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020-CVI-000015-D2
                          Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena Chapa, Justice
                 Liza A. Rodriguez, Justice

       Appellant’s unopposed motion to extend time to file the reply brief is granted. We order
appellant’s reply brief is due November 16, 2020.


           It is so ORDERED on this 2nd day of November, 2020.

                                                                          PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court